

115 SRES 180 IS: Condemning the violence against peaceful protesters outside the Turkish Ambassador’s residence on May 16, 2017, and calling for the perpetrators to be brought to justice and measures to be taken to prevent similar incidents in the future.
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 180IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Markey submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning the violence against peaceful protesters outside the Turkish Ambassador’s residence on
			 May 16, 2017, and calling for the perpetrators to be brought to justice
			 and measures to be taken to prevent similar incidents in the future.
	
 Whereas, on May 16, 2017, President Donald J. Trump hosted President Recep Tayyip Erdogan of Turkey, a longstanding NATO ally, for an official meeting at the White House to discuss counterterrorism cooperation and bilateral issues;
 Whereas, on the evening of May 16, 2017, over two dozen protesters gathered outside of the Turkish Ambassador’s residence in Washington, DC, to demonstrate opposition to Turkish government policies;
 Whereas after hours of peaceful protest, violence erupted when pro-Erdogan supporters and individuals from the Turkish Embassy grounds pushed past District of Columbia police officers to brutally attack the demonstrators;
 Whereas those Turkish officials blatantly suppressed the First Amendment rights of United States citizens, and multiple armed Turkish security officials beat, kicked, and choked unarmed demonstrators;
 Whereas multiple video recordings of the violence and reports by the Metropolitan Police Department of the District of Columbia and the Department of State confirm that the demonstrators did not instigate the violence;
 Whereas at least 11 individuals were seriously injured in the ensuing brawl, with two individuals requiring immediate hospitalization;
 Whereas two armed Turkish security officers attached to a security detail were detained at the scene for physically assaulting Federal agents;
 Whereas those two Turkish security officers were later released and subsequently allowed to leave the United States because they held Derived Head of State immunity;
 Whereas the Department of State did not request that Turkey waive the immunity for these two security officers in order to fully investigate the assault prior to their being released from custody;
 Whereas a joint criminal investigation into the incident is ongoing with the combined efforts of the Washington Metropolitan Police Department, the United States Secret Service, and the Department of State Diplomatic Security Service;
 Whereas at no point was President Erdogan in danger; Whereas immunity for diplomatic personnel and certain other foreign officials is a core principle of international law, as is the right to protest peacefully and freely in the United States;
 Whereas this is the third instance of violence perpetrated by members of Turkish President Erdogan’s security detail in the United States;
 Whereas in 2011, a brawl erupted in the halls of the United Nations General Assembly between members of Turkish President Erdogan’s security detail and United Nations security officers, resulting in one United Nations security officer being hospitalized due to serious injuries;
 Whereas in 2016, members of Turkish President Erdogan’s security detail engaged in unwarranted violence against journalists reporting on an event at the Brookings Institution;
 Whereas Secretary of State Rex Tillerson said on May 21, 2017, that the violence outside the Turkish Embassy was outrageous and simply unacceptable; and
 Whereas the right to assembly, peaceful protest, and freedom of speech are essential and protected rights in the United States: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)the rights to peacefully assemble and freely express one’s views are essential to the fabric of American democracy;
 (2)the Turkish security forces acted in an unprofessional and brutal manner, reflecting poorly on President Erdogan and the Government of Turkey;
 (3)any Turkish security officials who directed, oversaw, or participated in efforts by Turkish security forces to illegally suppress peaceful protests on May 16, 2017, should be charged and prosecuted under United States law;
 (4)the United States Secret Service and the Diplomatic Security Service of the Department of State should review this incident and confirm with the Turkish National Police the standards expected by visiting security details to prevent future violent incidents;
 (5)the Department of State should immediately request the waiver of immunity of any Turkish security detail official engaged in any assault in the United States prior to release of that individual from custody;
 (6)the Department of State should conduct a review of its own security procedures to determine how to mitigate the likelihood of such an event in the future;
 (7)the United States respect for free speech requires officials of the United States to speak out against such incidents; and
 (8)the United States should take steps to strengthen freedoms for the press and civil society in countries such as Turkey, and combat efforts by foreign leaders to suppress free and peaceful protest in their own countries.